Beatty, C.J., dissenting from the order denying a hearing in Bank, and filed the following opinion on the 12th of January, 1901:
I dissent from the order denying a rehearing. A county, within the meaning of section 14 of article I of the constitution, is either a municipal corporation or it is not a corporation at all, and in either case is is entitled in condemning a right of way to set off benefits against damages. (Moran v. Ross, 79 Cal. 159;Moran v. Ross, 79 Cal. 549.) In my opinion, a county is a municipal corporation within the meaning of this clause of the constitution, and the decision in People v. McFadden, 81 Cal. 489,4
that it is not a municipal corporation, within the meaning of another provision (i.e., the prohibition of the creation of municipal corporations by special laws), is not inconsistent with this view. The term "municipal corporation" has a broad sense and a restricted sense, and it is used in these different senses in the two clauses of the constitution. In one it comprehends counties and in the other it does not.
4 15 Am. St. Rep.66. *Page 638